—Judgment, Supreme Court, New York County (Herbert Adlerberg, J.), rendered April 14, 1995, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 8 years to life and imposing a mandatory surcharge, unanimously affirmed.
Defendant’s claim concerning the mandatory surcharge should be raised in the sentencing court pursuant to a motion for re-sentencing (People v Rada, 160 AD2d 552). Nonetheless, defendant failed to establish that the surcharge worked an unreasonable hardship on him or his family (supra). Furthermore, defendant’s claim is premature since he may move therefor upon his release from prison (People v Velasquez, 198 AD2d 25, lv denied 82 NY2d 932). Concur—Wallach, J. P., Rubin, Williams, Tom and Andrias, JJ.